104 N.J. Super. 403 (1969)
250 A.2d 155
ROBERT E. WILLIAMS, PLAINTIFF-APPELLANT,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, A CORPORATION OF THE STATE OF ILLINOIS, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued January 20, 1969.
Decided February 18, 1969.
*404 Before Judges CONFORD, KILKENNY and LEONARD.
Mr. Charles L. Morgan argued the cause for appellant.
Mr. Ralph W. Campbell argued the cause for respondent (Messrs. Campbell, Mangini, Foley, Lee and Murphy, attorneys).
PER CURIAM.
The judgment entered herein is affirmed substantially for the reasons stated by Judge Salvest in the Law Division, 99 N.J. Super. 377 (1968).
Additionally, the insurance policy issued by defendant under "Definitions" provides: "Damages  wherever used with respect to coverage A [Bodily Injury Liability] includes damages for care and loss of service," (Emphasis added). This definition clearly establishes that a husband's per quod claim is included in the $25,000 policy limitation "for all damages arising out of bodily injury sustained by one person in any one accident * * *."